                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 Jessica Monique Rowell,                              Case No. 18-cv-2570 (MJD/TNL)

                      Plaintiff,

 v.                                                        CASE MANAGEMENT
                                                                 ORDER
 Tara L. Lassen,

                      Defendant.


       On May 29, 2018, Jessica Monique Rowell filed a Complaint (ECF No. 1) naming

Tara L. Lassen as defendant. Lassen filed a Motion to Dismiss Plaintiff’s Complaint on

December 6, 2018 (ECF No. 13). This motion has been referred to the undersigned for a

report and recommendation pursuant to 28 U.S.C. § 636 and D. Minn. LR 72.1. Briefing

on Defendant’s motion to dismiss shall occur as follows:

              1. Plaintiff’s response is due on or before January 4, 2019.

              2. Defendant’s reply is due on or before January 18, 2019.

The motion will then be deemed submitted and the Court will issue its report and

recommendation based on the papers, without a hearing.

       All prior consistent orders remain in full force and effect. Failure to comply with

any provision of this Order or any other prior consistent Order shall subject the non-

complying party, non-complying counsel and/or the party such counsel represents to any

and all appropriate remedies, sanctions and the like, including without limitation:

assessment of costs, fines and attorneys’ fees and disbursements; waiver of rights to object;


                                             1
exclusion or limitation of witnesses, testimony, exhibits and other evidence; striking of

pleadings; complete or partial dismissal with prejudice; entry of whole or partial default

judgment; and/or any other relief that this Court may from time to time deem appropriate.


      IT IS SO ORDERED.



Date: December 13, 2018                                s/ Tony N. Leung
                                                Tony N. Leung
                                                United States Magistrate Judge
                                                District of Minnesota


                                                Rowell v. Lassen
                                                Case No. 18-cv-2570 (MJD/TNL)




                                            2
